Name: Council Regulation (EEC) No 3546/81 of 3 December 1981 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Morocco, for the period 1 November 1981 to 31 October 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 356/4 Official Journal of the European Communities 11 . 12. 81 COUNCIL REGULATION (EEC) No 3546/81 of 3 December 1981 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil , originating in Morocco, for the period 1 November 1981 to 31 October 1982 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Kingdom of Morocco fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil , falling within subheading 15.07 A I of the Common Customs Tariff and originating in Morocco, for the period 1 November 1981 to 31 October 1982 is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regula ­ tion . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco ('), which entered into force on 1 November 1978 , and in particular to Annex B thereof, Having regard to the recommendation from the Commission , Whereas it is necessary to approve the Agreement in the form of an exchange of letters between the Euro ­ pean Economic Community and the Kingdom of Morocco fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil , falling within subheading 15.07 A I of the Common Customs Tariff and originating in Morocco, for the period 1 November 1981 to 31 October 1982, Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment for the purpose of binding the Community. Article 3HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The Agreement in the form of an exchange of letters between the European Economic Community and the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1981 . For the Council The President T. KING (') OJ No L 264, 27 . 9 . 1978 , p . 2 .